By the Court, Bronson, Ch. J.
The case is shortly this : Robertson, being the owner of a large tract of land, conveyed to the plaintiff and his brother, by metes and bounds, a piece containing ten acres, which included the dwelling house in question; and the deed contained no exception or reservation whatever. By another deed of the same date Robertson conveyed to the same persons, by metes and bounds, a farm containing one hundred and ten acres of land, adjoining on two sides the ten acre piece, but not including any part of it. There is an exception in this deed of one acre and 28 rods of land, which, according to the description of it in the deed, lies partly within the farm of 110 acres, and partly within the ten acre piece of land, including the house in question. So far as the excepted parcel lies within the boundaries of the farm, the exception is well enough; it being a part of the thing granted. But so far as that parcel extends into the ten acre piece of land, the exception is void, for the reason that it is no part of the thing granted. (Shep. Touch. 77.) To make an exception extend to a thing not within the grant, would be an absurdity.
*133To obviate this difficulty the defendants insist, that the two deeds should be construed together as one conveyance; and then the exception, being of a part of the whole of 120 acres granted by both deeds will be good. It is undoubtedly true, that several deeds or other writings executed between the same parties, at the same time, and relating to the same subject matter, and so constituting parts of one transaction, should be read and construed together as forming parts of one assurance or agreement. (Jackson v. Dunsbagh. 1 John. Cas. 91; Stow v. Tift, 15 John. 458; Jackson v. McKenny, 3 Wend. 233; Hull v. Adams, 1 Hill, 601; Cowen & Hill’s Notes to Phil. Ev. 1421, 2.) It is not necessary that the instruments should in terms refer to each other, if in point of fact they are parts of a tingle transaction. But until it appears that they are such, either from the writings themseves, or by extrinsic evidence, the case is not brought within the rule. Now here, there is no reference in either of the two deeds to the other; nor is there any extrinsic evidence, if such would have been admissible, that they were both parts of one act. They are between the same parties and have the same date: but it is not inferable from those facts alone, that they are parts of a single transaction. It may very well be that the same parties should have several transactions in one day, and of the same general nature; and yet that each ove should be distinct from and wholly independent of the other.
But there is something more than the want of a connecting zink between these two deeds. They do not relate to the same subject matter. It is true that they are both conveyances of land; but the parcels are separate and distinct; and each deed stands upon its own independent consideration. This is a decisive feature in the case. Where two deeds, neither refer to each other, nor relate to the same subject matter, I am not aware of any principle upon which one can be made to qualify, or in any way affect the legal construction of the other. No extrinsic evidence could help out the defendants’ case; for whatever might be proved, it would still remain true, that the deeds themselves neither refer the one to the other, nor do they relate *134to the same subject matter; and parol evidence cannot be allowed to control the legal effect or operation of a deed.
The defendants may have been right in the suggestion which they made on the trial, that there had been a mistake, by inserting the exception in the deed for the farm, instead of the deed for the ten acres. But if that be so, the mistake cannot he corrected here. The defendants must go into a court of equity and have the deeds reformed there. Proving that the parties intended the deeds should be different from what they really are, will not alter them, nor change their legal operation. They must be reformed and made what the parties intended they should be. And besides, though it is probable there has been a mistake, it is quite possible that it is of a different character from the one which has been suggested. The mistake may have been in the lescription of the land intended to be excépted, so that a part of it falls within the ten acres; when it should have been described as lying wholly within the farm. Then the exception is in the right deed. But if there has been no error in the description of the land intended to be excepted, then there is probably more than one mistake to be corrected. In addition to transferring the exception from one deed to the other, it may be necessary to qualify the terms in which the exception is made. After excepting the land on which the house stands, and of course the house itself, there is a further exception of the temporary right of Mrs. McGivern in the two front rooms of the house. This is an idle and unmeaning provision if the fee of the land on which the house stands had already been excepted from the operation of the grant. And further, it was provided that the right of Mrs. McGivern should ultimately become the right of the grantees in the deed. This goes very far to show, that it could not have been intended to except the whole interest in the land where the house stands.
But whatever errors there may be in the deeds, and whichever party may be prejudiced by them, the conveyances can only be reformed by going into a court of equity. We must take them as they now read; and then it is clear that the plaintiff *135owns the whole of the ten acre piece of land, and the defendants were trespassers when they broke and entered the house.
Judgment reversed.